Name: Commission Regulation (EEC) No 4208/88 of 21 December 1988 fixing, for the 1989 fishing year, the annual import quotas for the products subject to the rules for the application by Spain and Portugal of quantitative restrictions on fishery products
 Type: Regulation
 Subject Matter: international trade;  Europe
 Date Published: nan

 31 . 12. 88 Official Journal of the European Communities No L 370/25 COMMISSION REGULATION (EEC) No 4208/88 of 21 December 1988 fixing, for the 1989 fishing year, the annual import quotas for the products subject to the rules for the application by Spain and Portugal of quantitative restrictions on fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 360/86 of 17 February 1986 laying down rules for the application by Spain and Portugal of quantitative restrictions on fishery products ('), as amended by Regulation (EEC) No 4064/87 (2), and in particular Article 2 thereof, Whereas Article 2 of Regulation (EEC) No 360/86 provides, in respect of a number of fishery products imported into Spain and Portugal from third countries, for fixing, in accordance with a specific method, of annual import quotas divided into four quarterly instalments ; Whereas, for the application of Regulation (EEC) No 360/86, the quotas in question for the 1989 fishing year should be fixed for each of the new Member States and for each product concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 For each of the fishery products imported into Spain and Portugal, the annual import quotas and their division into four quarterly instalments including any quantities that may be allocated to third countries pursuant to Article 6 of Regulation (EEC) No 360/86 are hereby fixed for the 1989 fishery year as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in Jthe Official Journal of the European Communities. It shall apply with effect from 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1988 . For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission (') OJ No L 43, 20. 2. 1986, p. 8 . Ã  OJ No L 371 , 31 . 12. 1986, p. 9. No L 370/26 Official Journal of the European Communities 31 . 12. 88 ANNEX Annual quotas of imports from third countries and quarterly instalments of Article 2 of Regulation. (EEC) No 360/86 A. Concerning Spain (tonnes) CN code Description Annual quota of - importation Quarterly instalments 1 2 3 4 0302 50 10 ex 0302 50 90 0302 69 35 ex 0304 10 99 Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, fresh or chilled 6 000 2 520 1 680 840 960 0302 69 55 ex 0304 10 99 Anchovies (Engraulis spp.), fresh or chilled 5 200 1 300 1 300 1 300 1 300 ex 0302 69 65 ex 0304 10 99 Hake of the genus Merluccius, fresh or chilled 4 000 400 i 240 1 480 880 0302 69 85 0303 79 83 Blue whiting (Micromesistius poutassou or Gadus poutassou) fresh, chilled or frozen 1 200 300 300 300 300 ex 0302 69 95 ex 0304 10 99 Horse mackerel (Trachurus trachurus) fresh or chilled 40 10 10 10 10 0303 78 10 0304 90 47 Hake of the genus Merluccius, frozen 30 000 7 500 7 500 7 500 7 500 ex 0304 10 31 Fillets of certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, fresh or chilled 2 500 550 625 625 625 0304 20 57 Fillets of hake of the genus Merluccius, frozen 9 000 2 250 2 250 2 250 2 250 ex 0305 62 00 0305 69 10 Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreocadus saida, non-dried, salted or in brine 17 500 7 875 2 600 2 600 4 425 ex 0306 24 90 Spinous spider crab, live 750 187 188 187 188 ex 0307 91 00 Venus clams, live, fresh or chilled 17 000 2 250 4 520 2 250 7 980 B. Concerning Portugal (tonnes) CN code Description Annual quota of importation Quarterly instalments 1 2 3 4 0306 1390 Other shrimps, frozen ¢ 900 275 330 165 130